John E. JENNINGS, Chief Judge, concurring in part and dissenting in part. I concur in the court’s affirmance on cross-appeal. I agree with Judge Robbins that the Commission’s finding that Ms. Britain’s injury is not “compensable” under the new act is supported by substantial evidence. I cannot agree that the case can be affirmed on direct appeal, however. There are several problems with affirming on an estoppel theory. First, the Commission did not make a specific finding that the employer was estopped. Estoppel is ordinarily a question of fact. See Dickson v. Delhi Seed Co., 26 Ark. App. 83, 760 S.W.2d 382 (1988). Second, Ark. Code Ann. § ll-9-508(a) requires the employer to provide medical services. I do not understand how the employer can be estopped by doing something the statute requires. Finally, Ark. Code Ann. § 11-9-510 expressly provides that there is no liability here. “The employer shall not be liable for any of the payments provided for in §§ 11-9-508 — 11-9-516 in the case of a contest of liability where the Commission shall decide that the injury does not come within the provisions of this chapter.” My conclusion is that, under the new act, we have no choice but to reverse on direct appeal, and for that reason I respectfully dissent. I concur in the court’s affirmance on cross-appeal. COOPER, J., joins in this concurrence and dissent.